Application by petitioner for an advance ruling with respect to past conduct pursuant to this Court’s rules (22 NYCRR 805.1 [o]).
Upon review of the application and upon consideration of the unanimous and favorable recommendation of the Committee *819on Character and Fitness for the Third Judicial District, wé conclude that petitioner’s 1979 criminal convictions and the acts committed by petitioner resulting in such convictions, in and of themselves, should not operate to disqualify petitioner, on character grounds, from being admitted to practice as an attorney and counselor-at-law in the State of New York. (See, e.g., Matter of Newhall, 143 AD2d 293.)
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the application is granted.